UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2012 CHINA INDUSTRIAL STEEL INC. (Exact name of registrant as specified in its charter) Maryland 333-172135 27-1847645 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 110 Wall Street, 11th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 1-646-328-1502 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 16, 2012, China Industrial Steel Inc. announced its earnings for the three months ended September 30, 2012. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release issued by China Industrial Steel Inc., dated November 16, 2012 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA INDUSTRIAL STEEL INC. Dated:November 16, 2012 By: /s/ Xiaolong Zhou Name: Xiaolong Zhou Title: Chief Financial Officer
